Name: Commission Regulation (EEC) No 3549/87 of 24 November 1987 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/ 16 27 . n . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3549/87 of 24 November 1987 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export The quality and prices are set out in Annex I hereto . 2 . The sale shall be conducted in accordance with the provisions of ^Regulation (EEC) No 985/81 . 3 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the address listed in Annex II hereto . Article 2 / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), Whereas certain intervention agencies have - substantial stocks of intervention bone-in meat ; whereas outlets exist in certain non-member countries for the products in question, in particular after boning ; whereas these products should therefore be authorized for export without further processing or after boning ; whereas , in the case of boning, all meat obtained from boning should be required to be exported ; Whereas, with a view to making it easier to carry out the necessary checks on boning operations, provision should be made for such operations to Jake place only in the territory of the Member State in which the bone-in meat is stored ; Whereas this meat should be put up for sale at prices fixed at a standard rate in advance in accordance with Commission Regulation (EEC) No 985/81 (3), as last amended by Regulation (EEC) No 1809/87 (4) ; Whereas provision must be made for a security of a suffi ­ ciently high amount to be provided in order to guarantee the exportation of this meat ; Whereas the me'asures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , 1 . The meat must be exported without further proces ­ sing or after boning, according to the choice made by the trader in the purchase application . 2. In addition to the particulars referred to in Article 2 (2) of Commission Regulation (EEC) No 2173/79 0 the trader must state in the purchase application whether the meat will be exported without further processing or after boning. 3 . In case of boning, the total quantity of the product specified in the contract must be boned in the Member State where the meat concerned is stored . Article 3 1 . The securtiy provided for in Article 3 ( 1 ) of Regula ­ tion (EEC) No 985/81 shall be 10 ECU per 100 kilo ­ grams . 2 . The security provided for in Article 3 (2) of Regula ­ tion (EEC) No 985/81 shall be 70 ECU per 100 kilo ­ grams . HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale :  2 000 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 January 1985 ; .  2 000 tonnes of bone-in beef held by United Kingdom intervention agency and bought in before 1 January 1985 . Article 4 1 . In case of boning, the total quantity of meat obtained from boning must be exported . However, the following may be marketed in the Commu ­ nity : bones, large tendons, cartilages, pieces of fat and other scraps left over from boning. The quantity of meat exported must be at least 65 % of the gross weight of the meat on removal from interven ­ tion stocks .(') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 99, 10 . 4 . 1981 , p. 38 . (4) OJ No L 170, 30 . 6 . 1987, p. 23 . Is) OJ No L 251 , 5 . 10 . 1979 , p. 12 . 27 . 11 . 87 Official Journal of the European Communities No L 337/ 17 Article 7 1 . As regards the meat in respect of which the , purchase application includes an endorsement to the effect that it will be boned before being exported, the removal order referred to in Article 6 ( 1 ) of Regulation (EEC) No - 1687/76 and the documents referred to in Article 12 (a) of the said Regulation shall include one of the following endorsements :  Para desnuesar y exportar posteriormente sin restitu ­ ciÃ ³n  Reglamento (CEE) _'n ° 3549/87  Til udbening og senere udfÃ ¸rsel uden restitution  forordning (EÃF) nr. 3549/87  Zum Entbeinen und zur spÃ ¤teren Ausfuhr bestimmt ohne Erstattung  Verordnung (EWG) Nr. 3549/87 2. The security referred to in Article 3 (2) shall be released only when the proof referred to in Article 13 (4) of Commission Regulation (EEC) No 1687/76 (') has been furnished for all meat obtained from boning. Article 5 The bags, cartons or other packaging material in which the boned cuts are placed shall be officially sealed by the competent authorities and bear particulars enabling the boned meat to be identified, in particular the net weight, the type and the number of the cuts and a serial number. Article 6 In the case of the meat sold under this Regulation : (a) no export refund shall be granted ; (b) by way of derogation from Article 2 ( 1 ) of Commis ­ sion Regulation (EEC) No 3155/85 (2) the monetary compensatory amount may be fixed in advance . In cases where use is made of the option specified at (b) :  the application for advance fixing must be lodged at the same time as the application for the export licence ,  the application for advance fixing must be accompa ­ nied by the contract of sale ,  the export licence may be used for intervention meat only,  section 18 (a) of the export licence shall carry the following entry in one of the Community languages :  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ±Ã Ã ±Ã ¯Ã Ã µÃ Ã · Ã ºÃ ¿Ã ºÃ ¬Ã »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ± ­ Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3549/87  For boning and subsequent export, without refund  Regulation (EEC) No 3549/87  DestinÃ ©es au dÃ ©sossage et Ã 1 exportation ultÃ ©rieure sans restitution  rÃ ¨glement (CEE) n0 3549/87  Destinate al disossamento e successivamente all espor ­ tazione senza restituzione  regolamento (CEE) n . 3549/87  Bestemd voor uitvoer na uitbening zonder restitutie  Verordening (EEG) nr. 3549/87  Destinada a desossagem e a ulterior exportaÃ §Ã £o sem restituiÃ §Ã £o  Regulamento (CEE) n ? 3549/87. 2 . As regards the meat in respect of which the purchase application includes an endorsement to the effect that it will be exported without further processing, the removal order referred to in Article 6 of Regulation (EEC) No 1687/76 shall include one of the following endorsements :  VÃ ¡lido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 3549/87  Para exportar en el estado en que se encuentra sin restituciÃ ³n  Reglamento (CEE) n ° 3549/87  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 3549/87  Til udfÃ ¸rsel i uÃ ¦ndret stand uden restitution  forordning (EÃF) nr. 3549/87  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 3549/87  Zur Ausfuhr in unverÃ ¤ndertem Zustand, bestimmt ohne Erstattung  Verordnung (EWG) Nr. 3549/87  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3549/87  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã  Ã µÃ Ã µÃ ¹ Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹ ­ Ã Ã Ã Ã ¿Ã Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3549/87  Valid only for intervention meat sold under Regu ­ lation (EEC) No 3549/87  For export without processing, without refund  Regulation (EEC) No 3549/87  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n0 3549/87  DestinÃ ©es Ã l'exportation en 1 Ã ©tat sans restitution  rÃ ¨glement (CEE) n0 3549/87  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n . 3549/87  Destinate ali esportazione tal quale senza restituzione  regolamento (CEE) n . 3549/87  Bestemd voor uitvoer in engewiizigde staat zonder nr. 3549/87Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 3549/87 restitutie  Verordening (EEG)  Destinada Ã exportaÃ §Ã £o tal qual Regulamento (CEE) n ? 3549/87 . sem restituiÃ §Ã £o  Apenas vÃ ¡lido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n ? 3549/87 . Article 8 (&gt;) OJ No L 190 , 14 . 7 . 1976, p . 1 . 2 OJ No L 310 , 21 . 11 . 1985, p . 22 . This Regulation shall enter into force on 30 November 1987 . No L 337/ 18 Official Journal of the European Communities 27. 11 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1987 . For the Commission Frans ANDRIESSEN Vice-President 27. 11 . 87 Official Journal of the European Communities No L 337/ 19 ANEXO I  BILAG I  ANHANG I  Ã APAPTHMA I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ECU por 100 kg Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses TÃ ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã µÃ Ã  Ã Ã µ ECU ova 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt PreÃ §o de venda expresso em ECUs por 100 kg ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 60,00  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarts anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi . -U, R e O 60,00 UNITED KINGDOM  Forequarters, straight cut at 10th rib, from : Steers M / Steers H / Category C, classes U, R and O  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M / Steers H / Category C, classes U, R and O 60,00 60,00 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE N '- ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã Ã ½Ã ¹Ã Ã ¼Ã Ã ½ nap £^60CTecoq  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302